DETAILED ACTION
In view of the response filed on 02/19/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1)    file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2)    initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 15 recites a “a computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps of” The specification of the present application states, “
[0058] The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” 
Such a recitation does not exclude the computer readable medium from being signal per se. Thus, the broadest, reasonable interpretation of “computer readable storage medium” in view of the specification encompasses non-statutory subject matter that is unpatentable under 35 storage medium.
Accordingly, claim 15 fails to recite statutory subject matter under 35 U.S.C. 101. Claims 2-9 depend on and do not cure the deficiencies of claim 15 –therefore claims 16-20 are also directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Espy et al. (US Patent No. US 10,152,357 B1) in view of Lépine et al. (US Patent No. 10,564,987).

Espy was cited in the previous Office Action.

Regarding claim 1, Espy teaches the invention substantially as claimed including a method comprising: 
by program instructions on a computing device, receiving a workload for execution on a composed system (Col. 7, lines 40-53: Application requests are directed to scheduler 106 from applications (not shown in FIG. 2 for clarity), and may include application workload requirements as well as an application manifest or hints relating to the application request. Heterogeneous element recommendation engine (HERE) 102 may be configured so as to receive 
extracting workload characteristics from the workload (Col. 7, lines 60-65: HERE 102 parses and interprets the application workload requirements and any detailed manifest information, and compares this information to a learned knowledge base repository of configurations based on an existing platform catalog to determine a recommended hardware configuration.); 
matching the workload characteristics to one of a plurality of resource models stored in a resource model repository, wherein the resource model comprises an initial configuration of compute elements for the composed system (Col. 8, line 62 through Col. 9, line 26; Col. 12, lines 26-40: As mentioned above, hardware configuration templates may be obtained from a local repository. Each hardware configuration template can be associated with one or more applications classes and/or one or more workload types. The local repository may be a filtered version of a global repository. The global repository may include all previously used hardware configurations as well as learned hardware configurations. The local repository may filter the global repository using a local platform catalog that represents the capabilities of IT infrastructure 108. Selecting the given hardware configuration in step 502 may include aligning the given application workload specification template generated by parsing the application request with a given entry in the local repository that corresponds to the given hardware configuration; Claim 1: selecting a given hardware configuration for a given application workload based on aligning (i.e., matching) an application workload specification template with a first hardware configuration template in a first repository comprising a plurality of hardware 
composing the composed system from a subset of compute elements in a resource pool of compute elements, wherein the subset of compute elements satisfies requirements of the initial configuration of compute elements described by the resource model (Claim 1: scheduling the given application workload to run on information technology infrastructure utilizing the given hardware configuration, the given hardware configuration comprising a first set of a plurality of heterogeneous elements of the information technology infrastructure; Col. 7, lines 24-28: the specific and sometimes unique attributes of such diverse hardware can align more effectively with particular application classes and workloads relative to a pool of homogeneous hardware elements); and 
executing, based on the resource model, the workload using the composed system, including modifying, during the execution of the workload, the 3XRPS920170133-US-NP initial configuration of the compute elements according to the configuration modification of the resource model (Claim 1: scheduling the given application workload to run on information technology infrastructure utilizing the given hardware configuration, the given hardware configuration comprising a first set of a plurality of heterogeneous elements of the information technology infrastructure; monitoring the information technology infrastructure; and modifying the given hardware configuration for the given application workload based on aligning the application workload specification template with a second hardware configuration template in the first repository responsive to said monitoring, the modified hardware configuration comprising a second set of the plurality of heterogeneous elements of the information technology infrastructure; Col. 14, 

While Espy teaches resource templates describing a first and second resource configuration and modifying the first configuration into a second configuration during execution of the request, Espy does not expressly teach that the resource model/template includes both the initial configuration and a configuration modification to the initial configuration of the compute elements as the workload executes.

However, Lépine teaches wherein the resource model comprises an initial configuration of compute elements for the composed system and a configuration modification to the initial configuration of the compute elements as the workload executes (Col. 1, lines 63-66: The templates are generated from a logged series of changes to an execution environment caused by deployment, development, and/or testing of application code; Col. 2, lines 13-18, 34-38, and 50-58: The configuration may involve any infrastructure-level configuration, where the infrastructure itself is instantiable, modifiable, and/or definable by executable code. In one embodiment, the template, when processed by an entity associated with the target execution environment, updates operational parameters of virtualized devices associated with the target execution environment to an equivalent state associated with the monitored development environment changes from which the template was generated; Col. 3, i.e., deployment, development, and/or testing; “as the workload executes”), as described herein, may result in infrastructure changes, or generation of a template that is processable by an applicably configured system, to update the configuration (i.e., 114) to a second configuration 116 where some resources are removed, added, and/or modified relative to the previous configuration. As illustrated, compute resources 132, 136 remain identical in capability, while compute resource 134 is increased in capability relative to that of the first configuration 114. Also as illustrated, the network 138, the database 140, and the data storage 142 may all be increased in capability relative to the previous configuration 114, while one of the compute resources in the first configuration 114 is removed by the infrastructure update 112 in the second configuration 116;  wherein template developed based on monitoring previous executions provide guidance on how to manage resources allocation between a first configuration and a second configuration based on code-related activities (i.e., workload executes)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lépine with the teachings of Espy to develop a template having a first and second resource allocation configuration on a single template based on previous behavior of a particular code. The modification would have been motivated by the desire of allowing modification of a first configuration to accommodate resource requirements of code-related activities.

Regarding claim 2, Espy teaches further comprising: generating a tuned resource model based on a comparison of the resource model to a monitored workload performance of the workload executing on the composed system (Col. 13, line 64 through Col. 14 line 6: Performance information may also or alternatively be used to generate new hardware configuration templates, or to modify existing hardware configuration templates in one or both of the global repository and local repository. Performance information may further or alternatively be used to generate modified hardware configuration recommendation(s) for use in fulfilling the application request. For example, if performance information indicates that elements of the IT infrastructure 108 in the given hardware configuration selected in step 502 are over- or under-utilized, the modified hardware configuration recommendation(s) may specify alternative hardware elements to utilize for the given application workload).  

Regarding claim 3, Espy teaches wherein receiving the workload for execution on the composed system comprises receiving a workload application and workload data (Col. 7, lines 41-44: Application requests are directed to scheduler 106 from applications (not shown in FIG. 2 for clarity), and may include application workload requirements as well as an application manifest or hints relating to the application request. HERE 102 may be configured so as to receive the application request and provide an enhanced application request to the scheduler 106), wherein extracting workload characteristics of the workload comprises extracting data characteristics from the workload data and extracting application characteristics from the workload application, and wherein matching the characteristics to a resource model comprises matching the application characteristics and the data characteristics to the resource model; (Col. 8, line 56 through Col. 9, line 25: Applicant inspection function 301 parses and interprets the application request, including application workload requirements and any detailed application manifest information or hints. The application inspection function 301 

Regarding claim 4, Espy teaches wherein the resource model further comprises a trigger point at which the initial configuration of compute elements is modified, and wherein executing the workload comprises modifying the initial configuration of compute element in response to detecting the trigger point (Col. 15, lines 45-55: If an application workload is running on an alternative configuration, which may not be an ideal configuration relative to the preferred hardware configuration, and the primary or preferred hardware 

Regarding claim 5, Espy teaches wherein matching the workload characteristics to the resource model comprises selecting the resource model based on comparing the workload characteristics to a plurality of resource model workload characteristics (Col. 9, lines 18-32: Scanning function 309 attempts to align the application workload specification template generated by application inspection function 301 with one or more entries in the local repository 307. Aligning or matching the application workload specification template with one or more entries in the local repository 307 may include finding a best fit match, as there may be unknown or missing attributes in the application workload specification template and/or in one or more entries of the local repository 307. A match results in a recommendation that is output to combination function 311. The combination function 311 combines the matched template or hardware configuration from the local repository 307 with the application workload specification template to generate an enhanced application request, which is a detailed job request statement provided to scheduler 106.).  

Regarding claim 7, Espy teaches wherein the subset of compute elements comprises a hardware compute element and a software compute element (Fig. 2, Heterogeneous Elements; HERE 102 can work in conjunction with scheduler 106 to effectively align available heterogeneous resources or elements of IT infrastructure 108 against requests from a diverse set of applications 104 for different application workloads).

Regarding claim 8 it is a system type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. Further, the additional limitations of a computer processor, and a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, causes the apparatus to carry out the steps of are taught by Espy in Col. 4, lines 37-49: The processor 112 illustratively comprises a microprocessor, a microcontroller, an application-specific integrated circuit (ASIC), a field-programmable gate array (FPGA) or other type of processing circuitry, as well as portions or combinations of such circuitry elements. The memory 114 illustratively comprises random access memory (RAM), read-only memory (ROM) or other types of memory, in any combination. The memory 114 and other memories disclosed herein may be viewed as examples of what are more generally referred to as "processor-readable storage media" storing executable computer program code or other types of software programs.

Regarding claim 9, it is a system type claim having similar limitations as of claim 2 above. Therefore, it is rejected under the same rationale as of claim 2 above.

Regarding claim 10, it is a system type claim having similar limitations as of claim 3 above. Therefore, it is rejected under the same rationale as of claim 3 above.

Regarding claim 11, it is a system type claim having similar limitations as of claim 4 above. Therefore, it is rejected under the same rationale as of claim 4 above.

Regarding claim 12, it is a system type claim having similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale as of claim 5 above.

Regarding claim 14, it is a system type claim having similar limitations as of claim 7 above. Therefore, it is rejected under the same rationale as of claim 7 above.

Regarding claim 15 it is a media/product type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. Further, the additional limitations of a computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps of are taught by Espy in Col. 4, lines 50-58: Articles of manufacture comprising such processor-readable storage media are considered embodiments of the present invention. A given such article of manufacture may comprise, for example, a storage device such as a storage disk, a storage array or an integrated circuit containing memory, as well as a wide variety of other types of computer program products. The term "article of manufacture" as used herein should be understood to exclude transitory, propagating signals.

Regarding claim 16, it is a media/product type claim having similar limitations as of claim 2 above. Therefore, it is rejected under the same rationale as of claim 2 above.

Regarding claim 17, it is a media/product type claim having similar limitations as of claim 3 above. Therefore, it is rejected under the same rationale as of claim 3 above.

Regarding claim 18, it is a media/product type claim having similar limitations as of claim 4 above. Therefore, it is rejected under the same rationale as of claim 4 above.

Regarding claim 19, it is a media/product type claim having similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale as of claim 5 above.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Espy and Lépine, as applied to claim 1, 8, and 15, in further view of Arnold et al. (US 2013/0179390 A1).

Espy and Arnold were cited in the previous Office Action.

Regarding claim 6, Espy and Lépine teach modifying an initial resource configuration according to a resource model/template (Espy’s Claim 1: scheduling the given application workload to run on information technology infrastructure utilizing the given hardware configuration, the given hardware configuration comprising a first set of a plurality of heterogeneous elements of the information technology infrastructure; monitoring the information technology infrastructure; and modifying the given hardware configuration for the given application workload based on aligning the application workload specification template with a second hardware configuration template in the first repository responsive to said monitoring, the modified hardware configuration comprising a second set of the plurality of heterogeneous elements of the information technology infrastructure; Lépine’s Col. 4, line 64 through Col. 5, i.e., deployment, development, and/or testing), as described herein, may result in infrastructure changes, or generation of a template that is processable by an applicably configured system, to update the configuration (i.e., 114) to a second configuration 116 where some resources are removed, added, and/or modified relative to the previous configuration. As illustrated, compute resources 132, 136 remain identical in capability, while compute resource 134 is increased in capability relative to that of the first configuration 114. Also as illustrated, the network 138, the database 140, and the data storage 142 may all be increased in capability relative to the previous configuration 114, while one of the compute resources in the first configuration 114 is removed by the infrastructure update 112 in the second configuration 116).

Espy and Lépine do not expressly disclose wherein modifying the initial configuration of the compute elements according to the resource model comprises one selected from a group consisting of: 
removing a communications link on an interconnect fabric between at least two of the subset of compute elements, and adding a communications link on an interconnect fabric between an additional compute element and the subset of compute elements.

However, Arnold teaches wherein modifying the initial configuration of the compute elements according to the resource model comprises one selected from a group consisting of: 
removing a communications link on an interconnect fabric between at least two of the subset of compute elements, and adding a communications link on an interconnect fabric between an additional compute element and the subset of compute elements (¶ [0082]: “a Library of Installables 134 may be provided to organize installables for reconfiguration capabilities. Installables support reconfiguration actions that correspond to additions of new resources to the target computing environment model. Every installable corresponds to a reconfiguration action that comprises of adding the model elements (units and links) that are contained in the installable model, to the target computing environment model.”; ¶¶ [0083-84]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arnold with the teachings of Espy and Lépine to modify/reconfigure the resource by adding model elements such as links. The modification would have been motivated by the desire of changing the resource configuration to meet a compliance criteria (See at least ¶ [0017]). 

Regarding claim 13, it is a system type claim having similar limitations as of claim 6 above. Therefore, it is rejected under the same rationale as of claim 6 above.

Regarding claim 20, it is a media/product type claim having similar limitations as of claim 6 above. Therefore, it is rejected under the same rationale as of claim 6 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195